DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 1/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "window" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are changes to equivalent or broader terminology from "RF magnetic field" to "first magnetic field," "DC magnetic field" to "second magnetic field," and "a predominantly straight section of the pipeline or a well" to "a straight section of the tubular."
See supra the rejection of claim 1 for differences in terminology.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,774 and MPEP § 2144.05(II)(B).  Claim 2 differs from claim 1 of the patent at issue only via the changes in terminology listed in the rejection of claim 1 supra and a change in frequency of the of the second magnetic field, which is within the scope of normal experimentation of one of ordinary skill in the art and a result-effective variable for which one of ordinary skill in the art would have experimented with as a matter of course to test for most efficient and accurate performance.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 6 differs from claim 1 of the patent at issue only via the changes in terminology listed in the rejection of claim 1 supra and the derivation of a property of a paramagnetic species within the sample.  But Teughels teaches the derivation of a property of a paramagnetic species within the sample (¶ [0056]) and it would have been obvious to combine 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 7 differs from claim 1 of the patent at issue only via the changes in terminology listed in the rejection of claim 1 supra and the paramagnetic species being a transition metal ion.  But Teughels teaches the paramagnetic species being a transition metal ion (¶ [0056]) and it would have been obvious to combine the teachings of Teughels with the patent at issue in order to provide greater versatility in application of the invention.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 8 differs from claim 1 of the patent at issue only via the changes in terminology listed in the rejection of claim 1 supra and the species is produced upstream of the sensor.  But Teughels teaches the species is produced upstream of the sensor (¶ [0090] & figure 10 show that the detector can detect the species regardless of its location in relation to the detector) and it would have been obvious to combine the teachings of Teughels with the patent at issue in .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are changes to equivalent or broader terminology from "RF magnetic field" to "first magnetic field," "DC magnetic field" to "second magnetic field," and "a predominantly straight section of the pipeline or a well" to "a straight section of the tubular."
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13 of U.S. Patent No. 10,408,774.  See supra the rejection of claim 13 for differences in terminology.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774.  See supra the rejection of claim 13 for differences in terminology.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774 and MPEP § 2144.05(II)(B).  Claim 18 differs from claim 13 of the patent at issue only via the changes in terminology listed in the rejection of claim 13 supra and a 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 22 differs from claim 13 of the patent at issue only via the changes in terminology listed in the rejection of claim 13 supra and the derivation of a property of a paramagnetic species within the sample.  But Teughels teaches the derivation of a property of a paramagnetic species within the sample (¶ [0056]) and it would have been obvious to combine the teachings of Teughels with the patent at issue in order to provide greater versatility in application of the invention.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 23 differs from claim 13 of the patent at issue only via the changes in terminology listed in the rejection of claim 13 supra and the paramagnetic species being a transition metal ion.  But Teughels teaches the paramagnetic 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,408,774 and United States Patent App. Pub. No. 2011/0148414 to Teughels et al.  Claim 24 differs from claim 13 of the patent at issue only via the changes in terminology listed in the rejection of claim 13 supra and the species is produced upstream of the sensor.  But Teughels teaches the species is produced upstream of the sensor (¶ [0090] & figure 10 show that the detector can detect the species regardless of its location in relation to the detector) and it would have been obvious to combine the teachings of Teughels with the patent at issue in order to provide greater versatility in application of the invention.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 9-12, 14, 16, 19-21, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The first mention of "deriving a second characteristic of the sample" (for claims 4, 5, and 19-21); "Fe2O3 or Fe2O4" (claims 9 and 25); "the sample is returned to the surface by a drilling operation" (claims 10, 11, 14, 26, and 27); "average particle size or a distribution of particle sizes" (claims 12 and 28); and "the difference between the EPR measurement and an established baseline" (claims 16, 29, and 30) are in the aforementioned claims.  There is nothing in the specification that could be construed as reasonably conveying to one of ordinary skill in .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2009/0230962 to White et al. discloses a method and apparatus for in-situ measurement of soot by ESR spectrometry.
United States Patent App. Pub. No. 2007/0159175 to Prins discloses a method and device for on-chip magnetic resonance spectroscopy.
	United States Patent No. 8,664,955 to Halpern discloses high-isolation transmit/receive surface coils and method for EPRI.
	United States Patent App. Pub. No. 2007/0166730 to Menon et al. discloses an MR system to detect and confirm analytes.
	United States Patent App. Pub. No. 2009/0157315 to Ong discloses an apparatus and methods for estimating downhole fluid compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/13/2021